Citation Nr: 0911385	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected left leg radiculopathy, currently evaluated as 10 
percent disabling.

2.  Entitlement to a higher initial rating for service-
connected glans penis bifurcation, currently evaluated as 
non-compensable.

3.  Entitlement to a higher initial rating for service-
connected left and right flank scars, currently evaluated as 
non-compensable.

4.  Entitlement to an increased rating for service-connected 
abdominal scar as a residual of laparotomy, currently 
evaluated as non-compensable.

5.  Entitlement to a higher initial rating for service-
connected scar, left thigh, inguinal region, currently 
evaluated as non-compensable.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in January 2009; a 
transcript is of record. 

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007).  A 
substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2008).  

A substantive appeal must be filed within 60 days from the 
date that the AOJ mails the SOC, or within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b) (2008).  


See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
Veteran's service-connected left leg radiculopathy is 
characterized by no more than diminished sensory function and 
pain in toes of the left foot.

2.  The Veteran's service-connected penis disability is not 
characterized by removal of the glans penis bifurcation, 
erectile dysfunction, or voiding dysfunction requiring the 
use of absorbent pads.

3.  The Veteran's penis disability presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards.

4.  The Veteran's service-connected left and right flank 
scars are not characterized by repeated ulceration, pain on 
objective demonstration, limitation of function of the part 
affected, or instability; the scars are no more than 4 
centimeters long.

5.  The Veteran's service-connected abdominal scar is not 
characterized by repeated ulceration, pain on objective 
demonstration, limitation of function of the part affected, 
an association with underlying soft tissue damage, or 
instability; the scar measures 52 square centimeters.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected left leg radiculopathy have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 
8520 (2008).  

2.  The schedular criteria for an initial compensable rating 
for service-connected glans penis bifurcation have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1-4.14, 4.115a, Diagnostic Code 7521 
(2008).  

3.  The disability picture presented by the Veteran's 
service-connected glans penis bifurcation warrants referral 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.16 (2008).

4.  The schedular criteria for a compensable disability 
rating for service-connected left and right flank scars have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7805 
(2002, 2008).  

5.  The schedular criteria for a compensable disability 
rating for service-connected abdominal scar have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7802-7805 (2002, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The Veteran was provided with 
notice in correspondences dated in April 2003, June 2003, 
July 2006, October 2006, and June 2008.  In the April 2003 
correspondence, the RO advised the Veteran of what the 
evidence must show to establish entitlement to an increased 
rating for his service-connected abdominal and left thigh 
(inguinal) scars.  Specifically, the RO advised that to 
establish entitlement to an increased rating, the evidence 
must show that the service-connected disabilities had 
increased in severity.  The RO advised the Veteran of which 
portion of the information and evidence necessary to 
substantiate the claims was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  Specifically, the RO advised that VA would obtain 
records in the custody of federal agencies, and that it was 
the Veteran's responsibility to obtain records in the custody 
of non-federal agencies.  

In the June 2003 correspondence, the RO advised the Veteran 
with respect to his left foot and glans penis bifurcation 
claims.  Specifically, the RO advised what the evidence 
needed to show to establish entitlement to service connection 
for those conditions.  The RO also advised the Veteran of 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  

In both the July 2006 and October 2006 correspondences, the 
RO informed the Veteran that when service connection is 
granted, a disability rating and effective date of the award 
is assigned.  The RO also explained how the disability rating 
and effective date are determined.  In the October 2006 
correspondence, the RO specifically listed each of the 
disabilities on appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.  Although no longer required by the 
regulations, the Board also notes that in the October 2006 
correspondence the RO also requested that the Veteran send 
any evidence in his possession that pertained to the claims.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (codified at 38 
C.F.R. § 3.159(b)(1) (2008)).  

In the June 2008 correspondence, the RO informed the Veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  In regards to assigning a disability rating, the 
RO informed the Veteran that VA considered the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment and daily life.  The RO also provided examples of 
evidence that the Veteran should submit that might affect how 
VA determined a disability rating.  The RO also included the 
VA ratings schedular criteria applicable to the Veteran's 
service-connected left leg radiculopathy, glans penis 
bifurcation, and scars.  See 38 C.F.R. §§ 4.115b, 4.118, and 
4.124a (2008).   This correspondence satisfied the notice 
requirements for increased ratings claims identified by the 
Court in Vazquez-Flores v. Peake 22 Vet. App. 37 (2008).  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claims, after providing the 
Veteran with adequate time to respond to the notices, it 
readjudicated the claim and issued a supplemental statement 
of the case in October 2008.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the Veteran's service 
treatment records and clinical records from VA Medical Center 
(VAMC) Huntington, West Virginia.  The Veteran has identified 
a number of private practice physicians who have provided 
treatment.  The Veteran has submitted these records on his 
own behalf.  The Veteran has not identified any medical 
records relevant to the claims that have not been associated 
with the claims file.  The Veteran was also provided with VA 
medical examinations in April 2003, July 2006, and November 
2007.  The Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Left Leg Radiculopathy

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board must assess the entire period since the 
original claim was filed to ensure that consideration is 
given to the possibility of staged ratings.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008). 
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2008).  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2008).

Analysis 

The Veteran's claim for a rating in excess of 10 percent for 
his left leg radiculopathy arises out of an initial rating 
assigned in a September 2003 VA rating decision.  In that 
rating decision, the RO granted service connection for left 
leg radiculopathy and rated the disability by analogy to 
paralysis of the sciatic nerve -Diagnostic Code 8599-8520.  

When an unlisted disease is encountered, rating by analogy is 
permitted pursuant to 38 C.F.R. § 4.21 (2008).  In such a 
situation, the veteran is rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Id.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27 (2008).  If the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  Id.    

A 10 percent rating under Diagnostic Code 8520 is warranted 
for mild, incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  A higher 
rating of 20 percent is warranted for moderate, incomplete 
paralysis of the sciatic nerve.  Id.

At his video conference hearing, the Veteran described pain 
in his left leg during the night.  When asked whether he had 
loss of strength in the left leg, he responded in the 
affirmative.  He stated he was unable to walk 25 feet without 
experiencing numbness.  He also stated he would start to 
limp, requiring him to sit for a while.  He stated that these 
numbing episodes occurred when he walked.  The Veteran stated 
that the nighttime episodes lasted "a little longer than a 
Charley horse."  The Veteran also reported loss of sensation 
in the left leg.   

According to a July 2006 VA examination report, the Veteran's 
subjective complaints included pain, weakness, and numbness.  
Regarding pain, the Veteran reported it existed in the left 
foot in the lateral three toes.  The Veteran took Neurontin 
for relief.

The examiner detected no abnormalities on motor examination.  
On sensory function examination of the left lower extremity, 
the examiner found decreased vibration sensation in the toes, 
and decreased reaction to pinprick, and decreased light 
touch.  Examination of the right lower extremity was normal.  
Peripheral nerve examination was negative for any 
abnormalities in the left or the right.  There was no muscle 
atrophy, abnormal muscle one or bulk, or tremors, tics, or 
other abnormal movements.  Gait and balance were also normal.  

The Veteran was provided with another VA examination in 
November 2007.  That report was negative for any clinical 
evidence of neuropathy.  In a report of that examination, Dr. 
S.S. noted that the Veteran underwent a motor conduction 
velocity and an electromyograph (EMG) in December 2007.  Both 
studies were found to be normal without evidence of 
neuropathy or radiculopathy.  Muscle strength was without 
abnormality in the left lower extremity and there was no 
motor function impairment.  Pain, light touch, and position 
sense were both normal on clinical examination.  The only 
abnormalities noted were slightly brisk reflex in the left 
knee compared with the right (3+) and hypalgesia below the 
scar in the groin area.  The doctor also noted the absence of 
pulses in both feet, which was suggestive of vascular 
problems.  Regarding vascular problems, the doctor noted the 
Veteran's complaints of pain in the foot and calf with 
walking that resolved with rest.  This seemed to be 
peripheral vascular disease more than a neurological 
disorder, according to the doctor.  

In addition to the VA examination reports, there were 
numerous records of treatment that pertained to the Veteran's 
left leg.  Private medical records from Commonwealth 
Neurology Services included a note, dated in January 2003, in 
which Dr. A.T. noted the Veteran's complaints of numbness in 
the last three toes of his left foot.  The Veteran denied 
definite radicular pain radiating down the left leg or leg 
weakness.  The Veteran described being able to walk a quarter 
of a mile until having to stop because of pain and numbness 
in the legs.  On examination, the doctor detected decreased 
sensation to pinprick in the left foot, likely in S1 
distribution.  The doctor's impression was likely low grade 
S1 radiculopathy given the distribution of sensory symptoms.  
According to a VA progress note addendum, dated in January 
2007, an MRI confirmed foraminal narrowing at L4-5 and disc 
problems on the left at L5-S1.  

Private medical records also showed that the Veteran 
experienced a flare-up of left lower extremity symptoms in 
December 2003.  In progress notes dated in May 2003 through 
November 2003, Dr. R.J. noted the Veteran's complaints of 
numbness in the left hip radiating down the left leg.  The 
doctor's impression was left leg radiculopathy secondary to 
surgery in inguinal canal.  

According to an emergency physician record from Our Lady of 
the Way Hospital, dated in December 2003, the Veteran 
presented with left calf and ankle swelling.  Dr. G.M. 
described the Veteran's signs and symptoms in more detail in 
a progress note dated in January 2004.  In that note, the 
doctor stated that the Veteran had been admitted with left 
lower extremity pain secondary to gout.  The Veteran, 
according to the doctor, also had a history of claudication 
of the left lower extremity.  The Veteran also had swelling, 
tenderness, and diminished range of motion.   

A report from the Neurology Spine and Headache Center 
revealed that the Veteran underwent a nerve conduction 
velocity study in February 2004.  That study was 
"significantly abnormal" with absent left peroneal nerve 
conduction velocity.  In a follow-up clinical note, dated in 
March 2004, Dr. N.A. discussed the Veteran's history of left 
lower extremity surgery while in Vietnam and the Veteran's 
current complaints of left lower extremity included weakness, 
tingling, and numbness.  On clinical examination, Dr. N.A. 
detected decreased sensory response on the lateral leg and 
dorsum of the foot bilaterally, and diminished pinprick on 
the sole of the foot and posterior leg bilaterally.  Motor 
strength and reflexes were normal, with the exception of left 
ankle jerk reflex, which was somewhat diminished.  The 
diagnosis was peroneal neuropathy.  Later, in a report dated 
in May 2004, Dr. N.A. characterized the left peroneal 
neuropathy as "moderate to severe."  

VA primary care records also reflected complaints of left leg 
pain on numerous occasions.  For example, in a primary care 
note dated in June 2007, Dr. J.F. stated that the Veteran 
reported sharp left leg pain.  The doctor did not report any 
objective findings pertaining to the left leg.  In another 
note, dated in June 2007, Dr. J.F. noted multiple diagnoses 
including neuropathy; peripheral vascular disease, left; 
status post carotid endarterectomy; and osteoarthritis.
  
The Board also observes that progress notes from private 
practice physician, Dr. J.P., also documented complaints of 
left ankle/foot pain on numerous occasions.  In a progress 
note dated in May 2007, Dr. J.P. noted weakness in the left 
lower extremity.  

In summary, both the lay statements and medical evidence 
demonstrate that the Veteran experiences numerous signs and 
symptoms in his left leg.  What is not so clear is which of 
these signs and symptoms are attributable to the Veteran's 
service-connected radiculopathy, and which are attributable 
to non-service-connected conditions such as peripheral 
vascular disease.  From the VA examination reports, it 
appears that few signs, if any, are attributable the service-
connected disability.  The VA examination reports showed that 
there was some diminishment of sensory function apparently 
attributable to the service-connected disability, but failed 
to show that any other signs or symptoms were attributable to 
the service-connected disability.  The May to November 2003 
progress notes from Dr. R.J., however, indicated that the 
doctor attributed the Veteran's numbness in the left hip 
radiating down the left leg to the service-connected 
disability.  

Unless the medical evidence separates the effects of one 
disorder from another, the Board must consider all symptoms 
in assigning a rating.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (finding that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).

The Board finds that the December 2007 VA examination report 
clearly delineated the calf and foot pain associated with 
walking to the non-service-connected peripheral vascular 
disease.  Thus, the signs and symptoms leading to the 
December 2003 hospitalization for the episode of gout would 
not be attributable to a service-connected disability.  These 
would include swelling in the ankle and calf and diminished 
range of motion in the left ankle.  

The absence of pulses has also been attributed to conditions 
other than the Veteran's service-connected radiculopathy.  
Instead, the November 2007 VA examination report clearly 
attributed the absence of pulses to vascular problems.  The 
VA examination report was provided for the specific purpose 
of determining the severity of the Veteran's service-
connected left foot disability; the examiner's statements 
attributing signs to another condition are likely to be 
probative.  By contrast, Dr. R.J. appeared to base his 
findings on the Veteran's subjective complaints rather than 
on objective testing.  To the extent that Dr. R.J.'s progress 
notes appeared to attribute numbness in the left hip 
radiating down the left leg to the service-connected 
disability, the Board finds they are less probative than the 
November 2007 VA examination report.

Moreover, given that the Neurology Spine and Headache Center 
clinical note and the November 2007 VA examination report 
both included findings of signs and symptoms such as absence 
of pulse and diminished sensation to both lower extremities 
makes it less likely that these were attributable to a 
service-connected left leg condition.  

Last, the Commonwealth Neurology Services note which included 
findings attributing the Veteran's decreased sensation in the 
left foot to non-service-connected S1 radiculopathy makes it 
less likely that the Veteran's signs and symptoms in the left 
lower extremity were related to a service-connected 
condition.  This evidence, along with the subsequent MRI 
findings of abnormalities at L4-L5 and L5-S1, provides 
additional support for the VA examiner's delineation of lower 
extremity symptoms.  

The Board has considered the Veteran's subjective complaints 
concerning his left leg, but does not find that they justify 
granting a schedular rating in excess of 10 percent for his 
service-connected left leg radiculopathy.  Given that motor 
conduction velocity and EMG testing were normal without 
evidence of neuropathy or radiculopathy and that the Veteran 
has many other diagnoses contributing to his signs and 
symptoms (i.e. peripheral vascular disease; left, status post 
carotid endarterectomy; and osteoarthritis), the Board does 
not find that the Veteran's subjective symptoms can be 
attributed to a service-connected disability.  The signs and 
symptoms attributable to service-connected disability result 
in no more than mild impairment.
  


III.  Glans Penis Bifurcation

Legal Criteria 

The Veteran's glans penis bifurcation is rated as non-
compensable pursuant to Diagnostic Code 7521.  That code 
provides for a rating of 20 percent for penis glans removal.  
38 C.F.R. § 4.115a, Diagnostic Code 7521 (2008).  
Alternatively, disabilities under that code may be rated as 
voiding dysfunction.  A 20 percent rating for voiding 
dysfunction requires the wearing of absorbent materials which 
must be changed less than 2 times per day.  38 C.F.R. 
§ 4.115a (2008).  Where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Urological diseases may also be rated as urinary frequency.  
A 10 percent rating requires daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night.  38 C.F.R. § 4.115a (2008).

Analysis 

At his video conference hearing, the Veteran stated that his 
doctors had told him the scar tissue in his penis would dull 
the sensation.  The Veteran also stated that he sometimes 
dribbled into his underwear without knowing it.  The Veteran 
also reported voiding twice per night.  The Veteran denied 
wearing absorbent pads. 
The Veteran also reported having to void several times per 
night in a statement dated in October 2007.  

In a clinical record dated in October 2007, Dr. J.P. noted 
the Veteran's complaints of difficulty urinating.  The doctor 
did not specify the nature of this difficulty.    

In a July 2006 VA examination report, Dr. G.D. noted the 
Veteran's complaints of scattered urine flow as a result of 
the catheter during his in-service treatment for an amebic 
abscess.  The Veteran's urinary symptoms included 
hesitancy/difficulty starting stream, dysuria (painful 
urination), dribbling, and straining to urinate.  The Veteran 
reported daytime voiding intervals greater than 3 hours.  
According to the report, the Veteran reported he had no 
nocturia.  

On examination, Dr. G.D. observed the distal urethra in the 
glans penis to be widely open.  This, according to the 
doctor, had been created by a surgical intervention.  The 
Veteran also had scar tissue of the penis glans that was 
associated with the splaying of the penis glans.  The Veteran 
also reported erectile dysfunction, which the doctor stated 
was not related to the in-service penis injury.  The doctor 
stated that there would be no effects of the problem on usual 
daily activities.  

The Veteran's condition was also described in a cystoscopy 
report from Dr. M.M., dated in December 2003.  In that 
report, the doctor observed that the glans penis was splayed 
wide-open.  On evaluation of the urethra, there was no 
significant stricture disease.  The doctor's impression was 
splaying of urinary stream secondary to urethral surgery 33 
years ago.  

Neither the medical nor the lay evidence supports granting a 
compensable schedular rating for the glans penis bifurcation.  
Although the competent medical evidence reveals that the 
penis glans is splayed, it has not been removed, which would 
justify a 20 percent schedular rating under Diagnostic Code 
7521.  The medical and lay evidence also does not support a 
compensable rating for either voiding dysfunction or urinary 
frequency.  The Veteran has denied wearing absorbent pads, 
which is necessary for a compensable rating for voiding 
dysfunction.  Although the Veteran stated at his hearing and 
in a written statement that he voided twice per night, these 
statements were not substantiated by other evidence of 
record.  Instead, these statements were inconsistent with 
other statements of record such as what was reported in the 
July 2006 VA examination report.

Under certain circumstances, VA may grant a disability rating 
outside of the rating schedule.  The governing criteria for 
such an extraschedular award is a finding that when the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance.  The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).   

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
VAOPGCPREC 6-96 (providing that remand rather than referral 
is the proper disposition for extraschedular claims inferred 
or reasonably raised by the evidence of record).  The Court 
has also stated that when the Board has purported to grant an 
extraschedular rating, the Board must send the claim to those 
"officials who possess the delegated authority to assign 
such a rating in the first instance."  Floyd, 9 Vet. App. at 
95.

Here, the evidence satisfies the criteria under section 
3.321.  Although the schedular ratings criteria include a 
rating specifically for removal of the penis glans, there is 
no rating for damage of the penis glans resulting in 
impairment of the voiding stream.  This is an exceptional or 
unusual disability picture.  As such, the regular schedular 
standards are impracticable here.  

IV.  Scars

The Veteran's service-connected scars are the result of 
surgery he underwent while in-service.  According to an 
operation report, dated in March 1970, the Veteran underwent 
irrigation and debridement of a left inguinal abscess.  The 
Veteran had sustained cellulitis of the left foot from 
wearing his boot too tight, according to a clinical record 
cover sheet dated in March 1970.  This had apparently 
required the surgery.  According to the Veteran's separation 
examination report, the Veteran also underwent surgery for an 
amebic abscess on his liver in June 1970.  Clinical records 
and progress notes dated in May and June 1970 confirmed that 
the Veteran sought treatment for stomach pain on numerous 
occasions during those months, but there were no records 
pertaining to a surgical procedure involving the liver.   

The Veteran is service-connected for various scars as a 
result of these procedures.  At issue are the evaluations for 
his left and right flank scars, abdominal scar, and left 
thigh/inguinal scar.  Each of these is currently evaluated as 
non-compensable.  As noted, the left thigh/inguinal scar 
issue is being remanded and will not be adjudicated on the 
merits here.  

The rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)) [Amendment to Part 4].  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a resolution of his or her claim under the 
criteria that are more to his or her advantage.  VAOPGCPREC 
3-00.  The old criteria may be applied for the full period of 
the appeal.  The new rating criteria, however, may only be 
applied for the period of time after their effective date.  
Id.  The Veteran filed his claim for an increased rating in 
May 2002 and the Board will consider both the old and new 
criteria.  

Old Scar Rating Criteria

Diagnostic Code 7803 provides for a 10 percent rating for 
scars that are superficial and poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  

Diagnostic Code 7804 provides for a 10 percent rating for 
scars that are superficial, tender, and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  

Diagnostic Code 7805 provides that scars may be rated based 
on limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

The Veteran described the severity of his scars in several 
written correspondences submitted throughout the course of 
his appeal, and at his video conference hearing.  In a 
statement dated in October 2004, the Veteran reported that 
the abdominal scar was numb.  He stated that the flank scars 
hindered movement in his stomach area.   
The Veteran also stated that the inguinal scar was painful to 
the touch.  

In a statement dated in October 2007, the Veteran asserted 
that because of his service-connected scars, he had to have a 
horizontal rather than a vertical incision when he had a 
triple A bypass aortic aneurism.  The Veteran also stated 
that his scars had caused his February 2006 colon surgery to 
take longer than it otherwise would have.  At his video 
conference hearing, the Veteran stated that his doctor had 
told him his colon surgery took an extra hour and a half 
because of the scar tissue in that area from his in-service 
surgery.  

In correspondence received in November 2007, the Veteran 
explained that his left thigh scar had a thin layer of tissue 
grown over it.  He stated that there was a cavity, or hollow 
area, under the skin.  

At his video conference hearing, the Veteran stated that his 
scars were painful and sensitive when touched.  The Veteran 
stated that the largest one drained from 1970 to 1976. 

The Board has considered the Veteran's statements in 
conjunction with the medical evidence of record and does not 
find that compensable ratings for either the abdominal scar 
or the flanks scars are warranted under the old criteria.   

Regarding the abdominal scar, in an April 2003 VA examination 
report, Dr. G.D. noted it to be 26 centimeters long and 2 
centimeters wide.  The scar reportedly caused some mild 
psychological concern.  This scar was not inflamed and 
nontender, according to the doctor.  It was also not adherent 
to the underlying tissue, was somewhat irregular and was 
minimally atrophic.  The doctor described the scar as stable, 
superficial, slightly elevated, and without edema.  There was 
no inflexibility or limitation of motion due to the scar.    

These findings are inconsistent with a compensable rating, 
which would require repeated ulceration, pain on objective 
demonstration, or limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 
7805 (2002).  

Regarding the flank scars, in the April 2003 VA examination 
report the doctor noted the presence of three flank scars, 
which he described as drain scars from the in-service amebic 
abscess surgery.  Of these, one was on the right flank and 
was 4 centimeters in length, and two were on the left flank, 
one of which was 3 centimeters in length and the other was 4 
centimeters long.  One of the left flank scars was slightly 
depressed and minimally adherent to the underlying tissue.  
There was no loss of motion due to this and no discomfort due 
to the underlying adhesions.  The doctor described each of 
the three flank scars as small.  Of these, the left flank 
scar that was slightly depressed and minimally adherent would 
be the only one to have any cosmetic defect.  

These findings are also inconsistent with a compensable 
rating, which would require repeated ulceration, pain on 
objective demonstration, or limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804, 7805 (2002).  Although the examiner did not 
specifically note whether there was pain on objective 
demonstration, the absence of discomfort due to the 
underlying adhesions makes it highly unlikely that the 
Veteran had such pain.  Although the Veteran reported that 
the flank scars limited his range of motion, the Board finds 
the examination report to be a more reliable indicator of 
whether there was any objective limitation of motion.  

New Scar Rating Criteria

The Board now considers the criteria for skin disabilities, 
as amended July 31, 2002 and effective August 30, 2002.  
Because the new rating criteria may only be applied to the 
period of time after their effective date, the period prior 
to July 31, 2002 is not for consideration under the new 
criteria.  VAOPGCPREC 3-00.  Scars on areas other than the 
face or neck are rated pursuant to Diagnostic Codes 7801 to 
7805.  38 C.F.R. § 4.118 (2008).  Under the new criteria a 10 
percent rating is warranted for scars, other than head, face, 
or neck, that are deep or that cause limited motion, when the 
area exceeds 6 square inches (39 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note (2) (2008).  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion are assigned a 10 
percent rating when the area is 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).  

Under Diagnostic Code 7803, scars that are superficial and 
unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id.  

Under Diagnostic Code 7804, scars that are superficial and 
painful on examination warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Diagnostic Code 7805 provides that all other scars are to be 
rated based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board finds that the evidence does not support a 
compensable rating for either the abdominal scar or the flank 
scars under the new criteria.  Regarding Diagnostic Code 
7801, the competent medical evidence does not show that the 
abdominal scar is deep (i.e. associated with underlying soft 
tissue damage).  As explained above, the April 2003 VA 
examination report showed that the abdominal scar was not 
adherent to the underlying tissue and was described as 
superficial.  Thus, a compensable rating under Diagnostic 
Code 7801 is not for application.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).  

It is not clear whether one of the flank scars was associated 
with underlying soft tissue damage and therefore, deep.  
Presuming that the examiner's finding that one of the flank 
scars was minimally adherent to the underlying tissue does 
mean that it was "associated with underlying soft tissue 
damage," a compensable rating would still not be warranted 
because the scar did not cover an area of 39 square 
centimeters.  Instead, the largest of the flank scars was 
only 4 centimeters long.

As for Diagnostic Code 7802, a compensable rating is not 
warranted because the abdominal scar, at 26 centimeters long 
and 2 centimeters wide, is only 52 centimeters square.  A 
compensable rating for a superficial scar not causing limited 
range of motion must be 929 square centimeters to be 
compensable.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Regarding Diagnostic Code 7803, the evidence does not show 
that either the abdominal or any of the flanks scars were 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
Instead, the doctor specifically noted that the abdominal 
scar was stable.  Although the doctor did not specifically 
note whether the flank scars were stable, his reported 
findings were not consistent with unstable scars.  Notably, 
the doctor stated that only one of the flank scars would have 
any cosmetic defect and that one was described only as 
"slightly depressed."  Moreover, the Veteran has not 
alleged that any of his scars were characterized by frequent 
loss of skin covering the scar.

Last, as explained above, the evidence does not support 
finding that the abdominal or flank scars are painful on 
examination or result in limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804, 7805 
(2008).  

Last, the Board notes that none of the other medical evidence 
supports finding that any of the scars warrant a compensable 
rating.  Clinical records from Dr. J.P. were negative for 
dermatological abnormalities (see e.g. clinical record dated 
in May 2007).  In a treatment report from private practice 
physician Dr. W.T., dated in May 2002, the doctor noted 
healed surgical scar on the abdomen.  These findings are not 
consistent with compensable schedular ratings for scars under 
either the old or the new criteria.  

The Board has also considered 38 C.F.R. § 4.118, Note (1) 
requiring separate ratings for scars in widely separated 
areas, such as the Veteran's flank scars.  However, as none 
of the Veteran's flank scars is compensable, there are no 
ratings to combine in accordance with 38 C.F.R. § 4.25.  

The Board also finds that the severity of the Veteran's 
abdominal and flank scars appeared to remain unchanged 
throughout the appeal period.  Accordingly, staged ratings 
are not in order and noncompensable ratings are not 
appropriate for the entire period of the Veteran's appeal.  
Fenderson, 12 Vet. App. at 119; see also Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).

Extraschedular Consideration

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2008).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  Id.  In cases where either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue 
of whether referral for an extraschedular rating as outlined 
in outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
The Board has considered the Veteran's statements concerning 
how his surgery took longer because of his scars and how he 
had to have a horizontal rather than a vertical incision.  
Though these assertions may be true, they do not support 
finding that his scars have marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation).  They also do not support finding that 
his scars necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Id.   


ORDER

1.  A compensable rating for service-connected left leg 
radiculopathy, currently evaluated as 10 percent disabling, 
is denied.

2.  A compensable schedular rating for service-connected 
penis glans bifurcation is denied. 

3.  The Veteran's service-connected penis glans bifurcation 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating, 
and the appeal is granted to this extent.

4.  A compensable rating for service-connected left and right 
flank scars, currently evaluated as noncompensable, is 
denied.

5.  A compensable rating for service-connected abdominal scar 
as a residual of laparotomy, currently evaluated as 
noncompensable, is denied.


REMAND

In light of the foregoing discussion on the exceptional 
disability picture presented, the Veteran's service-connected 
glans penis bifurcation should be referred for extraschedular 
rating consideration. 

The Board also finds that another VA examination for his 
service-connected left inguinal scar is necessary.  In the 
examination report, the examiner stated, regarding the 
inguinal thigh scar, that due to its location it would have 
no impact on the Veteran's employability or activities of 
daily living.  The examiner, however, did not discuss any 
objective findings related to this scar such as how large it 
was or whether it was superficial, unstable, poorly nourished 
with repeated ulceration, or painful on examination.  Another 
examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
service-connected glans penis 
bifurcation, pursuant to the provisions 
of 38 C.F.R. § 3.321(b).  Actions taken 
thereafter should proceed in accordance 
with the directives of the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service.

2.  Provide the Veteran with another 
examination of the service-connected left 
inguinal scar.  The examiner should 
discuss all relevant objective findings 
such as the size of the scar and whether 
it is superficial, unstable, poorly 
nourished with repeated ulceration, 
painful on examination, or resulting in 
limitation of motion of an effected part.  

3.  Thereafter, if any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the case, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


